DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Allowable Subject Matter
Claims 1-3, 5-10, and 31-39 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1 and 31, the Applicant has sufficiently amended and claimed the lighting system including the first component with the first housing, the second component with the second housing, and the connector.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to the first component including:
One or more light emitters that couple the light into a light guide;
The light guide contains the light by total internal reflection until light extracting elements scatter the light out of the light guide; and
The light guide emits the light through an aperture formed in a face of the first housing that extends along one of two opposing longer segments of the first substantially rectangular cross-section.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 4,245,874 to Bishop that teaches first and second components respectively with first and second housing that are connected by a connector [note Figures 1-2].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, December 29, 2021

/Jason M Han/Primary Examiner, Art Unit 2875